Schedule 14A Information Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 (Amendment No. _) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission [X] Definitive Proxy Statement Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Additional Materials [ ] Soliciting Material under Section 240.14a-12 FRANKLIN ALTERNATIVE STRATEGIES FUNDS FRANKLIN MANAGED TRUST FRANKLIN MUTUAL SERIES FUNDS FRANKLIN VALUE INVESTORS TRUST (Name of Registrant as Specified in its Charter) Name of Person(s) Filing Proxy Statement, other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FRANKLIN ALTERNATIVE STRATEGIES FUNDS Franklin K2 Alternative Strategies Fund Franklin Pelagos Commodities Strategy Fund FRANKLIN MANAGED TRUST Franklin Rising Dividends Fund FRANKLIN MUTUAL SERIES FUNDS Franklin Mutual Beacon Fund Franklin Mutual European Fund Franklin Mutual Financial Services Fund Franklin Mutual Global Discovery Fund Franklin Mutual International Fund Franklin Mutual Quest Fund Franklin Mutual Shares Fund FRANKLIN VALUE INVESTORS TRUST Franklin All Cap Value Fund Franklin Balance Sheet Investment Fund Franklin Large Cap Value Fund Franklin MicroCap Value Fund Franklin MidCap Value Fund Franklin Small Cap Value Fund A Special Joint Meeting of Shareholders of Franklin Alternative Strategies Funds (“FASF”), Franklin Managed Trust (“FMT”), Franklin Mutual Series Funds (“FMSF”) and Franklin Value Investors Trust (“FVIT,” and together with FASF, FMT and FMSF, the “Trusts,” or individually, a “Trust”), on behalf of the series of each Trust (together, the “Funds,” and individually, a “Fund”), will be held on April 7, 2015, to vote on several important proposals that affect the Funds. Please read the enclosed materials and cast your vote on the proxy card or voting instruction form(s). Voting your shares immediately will help minimize additional solicitation expenses and prevent the need to call you to solicit your vote. The proposals for each Trust and Fund have been carefully reviewed by the Board of Trustees of that Trust (each, a “Board,” and together, the “Boards”). The Trustees of a Trust, most of whom are not affiliated with Franklin Templeton Investments, are responsible for protecting your interests as a shareholder. Each of your Funds’ Boards recommends that you vote FOR each of proposals 1 through 5 and AGAINST proposals 6a–6e that relate to your Funds. Voting is quick and easy. Everything you need is enclosed . To cast your vote, simply complete the proxy card(s) enclosed in this package. Be sure to sign the card(s) before mailing it (them) in the postage-paid envelope. You may also vote your shares by touch-tone telephone or through the Internet. Simply call the toll-free number or visit the web site indicated on your proxy card(s), and follow the instructions. If you have any questions before you vote, please call D.F. King & Co., Inc., an AST One Company (“D.F. King”), our proxy solicitor, at 1‑888-502-0385 (8:00 a.m.-11:00 p.m., Eastern time, Monday through Friday, and 10:00 a.m.-6:00 p.m., Eastern time, Saturday). We’ll be glad to help you get your vote in quickly. Thank you for your participation in this important initiative. The following Q&A is provided to assist you in understanding the proposals that affect your Fund(s). The proposals are described in greater detail in the enclosed proxy statement. We appreciate your placing your trust in Franklin Templeton Investments and look forward to continuing to help you achieve your financial goals. Important information to help you understand and vote on the proposals Below is a brief overview of the proposals to be voted upon.
